Exhibit 99.2 Unaudited Pro Forma Condensed Combined Financial Statements On April 1, 2007, Telanetix, Inc. ("Telanetix") completed its acquisition of all of the stock of two corporations which own all of the membership interests in AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS"). The following unaudited pro forma condensed combined financial statements have been prepared to give effect to the completed acquisition, which was accounted for as a purchase. The unaudited pro forma condensed combined balance sheet as of March 31, 2007, and the unaudited pro forma condensed combined statements of operations for the three months ended March 31, 2007 and the year ended December31, 2006, are presented herein. The unaudited pro forma condensed combined balance sheet was prepared using the historical balance sheets of Telanetix and AVS as of March 31, 2007. The unaudited pro forma condensed combined statements of operations were prepared using the historical statements of operations of Telanetix and AVS for the three months ended March 31, 2007 and for the year ended December31, 2006. The unaudited pro forma condensed combined balance sheet gives effect to the acquisition as if it had been completed on March 31, 2007, and combines the unaudited condensed balance sheets of Telanetix and AVS. The unaudited pro forma condensed combined statements of operations for the three months ended March 31, 2007 and for the year ended December31, 2006 give effect to the acquisition as if it had occurred on January1, 2006. The unaudited pro forma condensed combined financial statements presented are based on the assumptions and adjustments described in the accompanying notes. The unaudited pro forma condensed combined financial statements are presented for illustrative purposes and do not purport to represent what the financial position or results of operations actually would have been if the events described above occurred as of the dates indicated or what such financial position or results would be for any future periods. The unaudited pro forma condensed combined financial statements, and the accompanying notes, are based upon the respective historical consolidated and combined financial statements of Telanetix and AVS, and should be read in conjunction with Telanetix's historical financial statements and related notes, Telanetix's "Management's Discussion and Analysis of Financial Condition and Results of Operation" contained in Telanetix's Annual Report on Form 10-KSB for the year ended December31, 2006, and AVS's financial statements presented herein. 1 Telanetix, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet As of March 31, 2007 Telanetix AVS Pro forma Adjustments Pro forma Combined ASSETS Current Assets: Cash $ 2,668,581 $ 64,253 $ - $ 2,732,834 Accounts receivable, net 389,507 562,186 (223,367 ) (a) 728,326 Inventory - 510,648 - 510,648 Prepaid expenses and other current assets 24,969 57,926 - 82,895 Total current assets 3,083,057 1,195,013 (223,367 ) 4,054,703 Property and equipment, net 108,587 51,436 160,023 Other Assets: Deposits 15,632 - 15,632 Deferred financing costs, net 257,182 - 257,182 Intangible assets, net - - 730,000 (b) 730,000 Goodwill - - 818,127 (b) 818,127 Total assets $ 3,464,458 $ 1,246,449 $ 1,324,760 $ 6,035,667 LIABILITIES AND STOCKHOLDERS' DEFICIT / MEMBERS' DEFICIT Current liabilities: Accounts payable $ 236,897 $ 916,738 $ (223,367 ) (a) $ 930,268 Sales tax payable - 54,058 54,058 Accrued expenses 149,110 - 149,110 Line of credit - 419,758 419,758 Deferred revenue - 136,526 136,526 Deferred compensation, current portion 481,692 - 481,692 Convertible debentures, current portion, net 1,433,381 - 1,433,381 Current portion of long-term debt - 5,956 5,956 Warrant liabilities 5,065,376 - 5,065,376 Total current liabilities 7,366,456 1,533,036 (223,367 ) 8,676,125 Convertible debentures, less current portion, net 1,433,381 - 1,433,381 Long-term debt, net of current portion - 8,540 8,540 Deferred compensation 481,692 - 481,692 Total liabilities 9,281,529 1,541,576 (223,367 ) 10,599,738 Stockholders' Deficit / Members' Deficit Preferred stock - - - Common stock 1,563 - 25 (c) 1,588 Additional paid in capital 9,656,701 - 1,252,975 (c) 10,909,676 Warrants 10,000 - 10,000 Accumulated deficit (15,485,335 ) (295,127 ) 295,127 (d) (15,485,335 ) Total stockholders' deficit / members' deficit (5,817,071 ) (295,127 ) 1,548,127 (4,564,071 ) Total liabilities and stockholders' deficit / members' deficit $ 3,464,458 $ 1,246,449 $ 1,324,760 $ 6,035,667 See accompanying notes to the unaudited pro forma condensed combined financial statements. 2 TELANETIX, INC. AND SUBSIDIARY Unaudited Pro Forma Condensed Combined Statement of Operations For the three months ended March 31, 2007 Telanetix AVS Pro forma Adjustments Pro forma Combined Net sales $ 462,268 $ 1,219,601 $ (28,500 ) (a) $ 1,653,369 Cost of sales 141,705 1,072,556 (4,800 ) (a) 1,209,461 Gross profit 320,563 147,045 (23,700 ) 443,908 Operating expenses: Selling, general and administrative 1,340,299 226,469 (4,500 ) (a) 1,562,268 Research and development 117,390 - - 117,390 Amortization of intangible assets - - 36,500 (e) 36,500 Total operating expenses 1,457,689 226,469 32,000 1,716,158 Operating loss (1,137,126 ) (79,424 ) (55,700 ) (1,272,250 ) Other income (expense): Interest expense (371,168 ) (9,511 ) - (380,679 ) Change in fair value of warrant liabilities (3,971,148 ) - - (3,971,148 ) Gain (loss) on disposal of fixed assets - Interest income 7,540 - - 7,540 Total other income (expense) (4,334,776 ) (9,511 ) - (4,344,287 ) Loss before income taxes (5,471,902 ) (88,935 ) (55,700 ) (5,616,537 ) Provision for income taxes - - - Net loss $ (5,471,902 ) $ (88,935 ) $ (55,700 ) $ (5,616,537 ) Net loss per share - basic and diluted $ (0.35 ) $ (0.35 ) Weighted average shares outstanding - basic and diluted 15,575,640 15,823,759 See accompanying notes to the unaudited pro forma condensed combined financial statements. 3 TELANETIX, INC. AND SUBSIDIARY Unaudited Pro Forma Condensed Combined Statement of Operations For the year ended December 31, 2006 Telanetix AVS Pro forma Adjustments Pro forma Combined Net sales $ 1,311,494 $ 4,402,745 $ (206,780 ) (a) $ 5,507,459 Cost of sales 476,130 3,685,774 (78,164 ) (a) 4,083,740 Gross profit 835,364 716,971 (128,616 ) 1,423,719 Operating expenses: Selling, general and administrative 3,488,238 607,745 (12,998 ) (a) 4,082,985 Research and development 382,210 - - 382,210 Amortization of intangible assets - - 146,000 (e) 146,000 Total operating expenses 3,870,448 607,745 133,002 4,611,195 Operating profit (loss) (3,035,084 ) 109,226 (261,618 ) (3,187,476 ) Other income (expense): Interest expense (83,770 ) (18,399 ) - (102,169 ) Gain (loss) on disposal of fixed assets (2,411 ) - 4,153 (a) 1,742 Interest income 3,009 - - 3,009 Total other income (expense) (83,172 ) (18,399 ) 4,153 (97,418 ) Loss before income taxes (3,118,256 ) 90,827 (257,465 ) (3,284,894 ) Provision for income taxes 800 - - 800 Net income (loss) $ (3,119,056 ) $ 90,827 $ (257,465 ) $ (3,285,694 ) Net loss per share - basic and diluted $ (0.22 ) $ (0.22 ) Weighted average shares outstanding - basic and diluted 14,470,075 14,718,194 See accompanying notes to the unaudited pro forma condensed combined financial statements. 4 Telanetix, Inc. Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1.Basis of Presentation The unaudited pro forma condensed combined statements of operations of Telanetix, Inc. (“Telanetix”) for the three months ended March 31, 2007 and the year ended December31, 2006 give effect to the acquisition of AVS Installation Limited Liability Company and Union Labor Force One Limited Liability Company (together, "AVS") as if it had been completed on January1, 2006. The unaudited pro forma condensed combined balance sheet as of March 31, 2007 gives effect to the acquisition of AVS as if it had occurred on March 31, 2007. The unaudited pro forma condensed combined statements of operations and unaudited pro forma condensed combined balance sheet were derived by adjusting Telanetix’s historical financial statements for the acquisition of AVS. The unaudited pro forma condensed combined balance sheet and unaudited pro forma condensed combined statement of operations are provided for informational purposes only and should not be construed to be indicative of Telanetix’s financial position or results of operations had the transaction been consummated on the dates indicated and do not project Telanetix’s financial position or results of operations for any future period or date. The unaudited pro forma condensed combined balance sheet and unaudited condensed combined statements of operations and accompanying notes should be read in conjunction with Telanetix’s historical financial statements and related notes, Telanetix’s “Management’s Discussion and Analysis of Financial Condition and Results of Operation” contained in Telanetix’s Annual Report on Form 10-KSB for the year ended December31, 2006, and AVS’s financial statements presented herein. Note 2.Preliminary Purchase Price The unaudited pro forma condensed combined financial statements reflect a purchase price of $1,253,000. Telanetix paid the purchase price through the issuance of 248,119 shares of its common stock valued at $5.05, which was the closing sales price per share of its common stock on March 30, 2007 as quoted on the OTC Bulletin Board. The preliminary purchase price allocation as of April 1, 2007, subject to change pending completion of the final valuation and analysis, is as follows: Tangible assets $ 1,246,449 Goodwill 818,127 Customer relationships 500,000 Trade name 150,000 Workforce 80,000 Total assets acquired 2,794,576 Liabilities assumed (1,541,576 ) Net assets acquired $ 1,253,000 Goodwill represents the excess of the purchase price over the fair value of the net assets acquired. Customer relationships, Trade name and Workforce are being amortized on a straight-line basis over five years. Note 3.Pro Forma Adjustments The following pro forma adjustments are based upon management’s preliminary estimates of the value of the tangible and intangible assets acquired. These estimates are subject to finalization. (a) Represents elimination of transactions between Telanetix and AVS. (b) Represents $818,127 of goodwill and $730,000 of other intangible assets resulting from the transaction, as if the acquisition had been completed on March 31, 2007. The final valuation of the purchase price allocation between goodwill and identifiable intangible assets has not yet been completed. These amounts represent Telanetix's best estimates and are subject to change pending completion of the final valuation and analysis. (c) Represents the issuance of 248,119 shares ofTelanetix common stock valued at $5.05 per share to acquire AVS. (d) Represents the elimination of the combined historical Members’ deficit accounts of AVS. (e) Represents the acquired intangible assets amortization resulting from the transaction, as if the acquisition has been completed on January1, 2006. Additionally, amortization expense will vary from amounts presented when the final valuation related to the AVS acquisition is completed, and the allocation between goodwill and identifiable assets is recorded. 5
